DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The amendments filed October 19, 2021 have been entered.  Claim 1 has been amended.  Claims 1-15 are currently pending in the application.  The amendment to the drawings has overcome the previous objection to the drawings.
Applicant argues on pages 8-10 of Applicant’s remarks that DeFranks does not disclose the newly amended subject matter of claim 1.  It is noted that DeFranks (U.S. Publication No. 2014/0189951) discloses two openings 20 in the first layer 12, as required by the claim (see DeFranks, Figure 1).  With regard to further amendments regarding two to five fans and wherein each opening in the first layer is operably aligned with and is in fluidic commination with a respective one of the two to five fans, and wherein the two to five fans are individually or cooperatively controlled, a new rejection under 35 U.S.C. 103 has been entered with the cited art of DeFranks in view of Brykalski et al. (U.S. Publication No. 2008/0148481) as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks U.S. Publication No. 2014/0189951) in view of Brykalski et al. (U.S. Publication No. 2008/0148481) hereinafter referred to as Brykalski.
Regarding claim 1, DeFranks discloses a mattress 10, comprising:  a plurality of layers 50, 40, and 12 vertically stacked to one another, the plurality of layers 60, 50, 40, and 12 comprising a first layer 12; a second layer 40; and a third layer 50 (Figure 1), wherein the first layer 12 comprises two to five openings 20 (Figure 1 where there are two openings 20) defined therein being operably in fluidic communication with two to five fans (see paragraph 0018, where the air supply may be the air supply as described in U.S. Publication No. 2008/0148481 to Brykalski, where six fans 270A-D may be used to supply air to the mattress, see Brykalski et al. paragraphs 0075-0078 and Figure 6); wherein each opening in the first layer 12 is operably aligned with and is in fluidic commination with a respective one of the two to five fans 70 (Figure 1, paragraphs 0018-0019, where the air supply may be the air supply as described in U.S. Publication No. 2008/0148481 to Brykalski as noted above) and wherein the second layer 40 is disposed between the first layer 12 and the third layer 50 and comprises an array of springs (see DeFranks, paragraph 0023 and Figure 1).
DeFranks does not explicitly disclose two to five fans wherein the two to five fans are individually or cooperatively controlled.
Brykalski teaches two to five fans 270A-D wherein the two to five fans 270A-D are individually or cooperatively controlled (paragraph 0075, where separate zones are provided so a user can choose to provide more or less cooling or heating to a particular zone or section, four zones 212A-D in the embodiment of Figure 6, paragraph 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks with two to five fans wherein the two 
Regarding claim 2, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the first layer 12 is formed of a flex support foam for providing corner to corner support (see DeFranks, paragraph 0016, where the first layer 12 is made of foam, and paragraph 0029 where the foam layers of the mattress 10 can be made of viscoelastic or non-viscoelastic of various densities of indentation load deflection (ILD) values).
Regarding claim 4, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the array of springs (of second layer 40, see DeFranks, paragraph 0023 and Figure 1) comprises hybrid support-springs for providing ventilation and thorough foundation (see DeFranks, Figure 1 and paragraph 0023 where the springs of layer 40 may be pocketed springs, and springs of layer 40 rest on foam 34).
Regarding claim 7, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the second layer 40 further comprises four side walls (see DeFranks, paragraph 0023) defining a housing therewith for accommodating the array of springs (see DeFranks, paragraph 0023, where the side rail borders the outer row of coil springs).
Regarding claim 9, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the third layer 50 is formed of a flex comfort foam (see DeFranks, paragraph 0024, where the third layer 50 is .
Claims 3, 5, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Brykalski and further in view of Fux (U.S. Publication No. 2020/0029705).
Regarding claim 3, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, does not disclose wherein the first layer has a thickness in a range of about 2-3 cm.
Fux teaches wherein the first layer 5 has a thickness in a range of about 2-3 cm (paragraph 0088 where the bottommost layer, layer 5 which corresponds to layer 912 in Figure 11, is 1 inch thick or 2.54 centimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so that the first layer has a thickness in a range of about 2-3 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the first layer of DeFranks) to be the same as another, analogous element (the first, bottommost layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose
Regarding claim 5, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  DeFranks, as modified, further discloses wherein the array of springs (of layer 40) comprises a plurality of pocket springs (see DeFranks, paragraph 0023).
Regarding claim 8, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, does not disclose wherein the second layer has a thickness in a range of about 12- 20 cm.
Fux teaches wherein the second layer (sidewalls of paragraph 0088, which correspond to spring 930 filled layer 914, Figure 11) has a thickness in a range of about 12- 20 cm (paragraph 0088, where the sidewalls are 6 inches thick or 15.24 centimeters thick).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the second layer has a thickness in a range of about 12- 20 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the second layer of DeFranks) to be the same as another, analogous element (the second, spring-filled layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose
Regarding claim 10, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, does not disclose wherein the third layer has a thickness in a range of about 2-3 cm.
Fux teaches wherein the third layer (layer 4 of paragraph 0088, which corresponds layer 916 in Figure 11) has a thickness in a range of about 2-3 cm (paragraph 0088 where layer 4, which corresponds to layer 916. in Figure 11, is 1 inch thick or 2.54 centimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the third layer has a thickness in a range of about 2-3 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the third layer of DeFranks) to be the same as another, analogous element (the third layer, directly above the spring-filled layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04 are relevant.
Regarding claim 11, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, further discloses wherein the plurality of layers further comprises a fourth layer 60 disposed on the third layer 50 (see DeFranks, Figure 1).  DeFranks does not disclose a fifth layer disposed on the fourth layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks, with a fifth layer disposed on the fourth layer as taught by Fux, because the additional layers of Fux provide additional means to provide the desired level of comfort and support to a mattress by using foam layers of different materials, thickness, and ILD values (see Fux, paragraph 0086).
Regarding claim 13, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  DeFranks, as modified, further discloses wherein the fifth layer 934 is formed of a smart foam that is breathable, flexible and operably adapts to user body's natural contours (see Fux, paragraph 0085, where the top-most layer 934 is formed from shredded foam, and paragraph 0059, where shredded foam of the device of Fux may include shredded flexible polyurethane foam, shredded latex foam, shredded viscoelastic memory foam, or combinations thereof and the foam filled void spaces may supplemented with materials other than foams, such as fibers, gels, carbon or charcoal materials, horsehair).
Regarding claim 14, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  DeFranks, as modified, further discloses wherein the fourth and fifth layer (see Fux, layer 1 and 3 of paragraph 0088, which corresponds layers 934 and 938 in Figure 11) has a thickness in a range of about 2-5cm (see Fux, paragraph 0088 where layers 1 and 3, which corresponds to layers 934 and 938 in Figure 11, is 1 inch thick or 2.54 centimeters and 2 inches thick or 5.08cm, respectively, where 5.08cm is about 5cm).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Brykalski and further in view of Pennington et al. (U.S. Publication No. 2016/0227938), hereinafter referred to as Pennington.
Regarding claim 6, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  DeFranks, as modified, does not disclose wherein the array of springs comprises about 1500-2500 pocket springs.
Pennington teaches an array of springs comprising about 1500-2500 pocket springs (Figure 3, where the mattress 102 shown has a grid of springs that are 36 springs along the width 302 and 44 springs along the length 304 for a total of 1584 springs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the array of springs comprises about 1500-2500 pocket springs as taught by Pennington, because the spring layer of Pennington allows for different areas of the mattress to provide different levels of support for the mattress, which slows deformation of the mattress over time (paragraph 0042).
Claim 7 is further rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Brykalski and further in view of Kluft (U.S. Patent No. 7,640,611).
Regarding claim 7, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1. DeFranks, as modified, further discloses wherein the second layer 40 further comprises four side walls (see DeFranks, paragraph 0023) defining a housing therewith for accommodating the array of springs (see DeFranks, paragraph 0023, where the side rail borders the outer row of coil springs).  To the extent it may be argued that DeFranks does not sufficiently disclose four side walls defining a housing therewith for accommodating the array of springs, it would nevertheless be obvious as set forth below.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks with four side walls defining a housing therewith for accommodating the array of springs as taught by Kluft, because the side walls of Kluft provide a sufficiently firm and resilient structure on the perimeter to prevent a user from rolling-off the bed (Col. 3, line 59-Col. 4, line 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Brykalski and Fux, and further in view of Curtis (U.S. Publication No. 2020/0214467), with Twinning (U.S. Publication No. 2019/0358577) provided as a teaching reference.
Regarding claim 12, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  DeFranks, as modified, does not disclose wherein the fourth layer is formed of a ventilated bamboo charcoal memory foam, wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature.
Curtis teaches a layer is formed of a ventilated bamboo charcoal memory foam (paragraph 0026 and 0090 where the foam may be infused with charcoal and bamboo, and paragraph 0027, where the foam used may be memory foam, and paragraph 0012, where the foam may be provided with bores for ventilation), wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature (paragraph 0026 and 0090 where the foam may be infused with charcoal and bamboo).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Brykalski and further in view of Jansen et al. (U.S. Publication No. 2020/0000241), hereinafter referred to as Jansen.
Regarding claim 15, DeFranks, as modified, discloses the subject matter as discussed above with regard to claim 1.  DeFranks, as modified, does not disclose a fabric cover for covering the plurality of layers.
Jansen teaches a fabric cover 170 for covering the plurality of layers 12 (Figure 3 and 10, and paragraphs 0059-0060)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks with a fabric cover for covering the plurality of layers as taught by Jansen, because the fabric cover of Jansen, which is made of a spacer fabric, provides air space through which air can flow (paragraph 0059) and improves ventilation of the user of the cushion when the user lays on the mattress and may reduce pressure on the user (paragraph 0062).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALISON N LABARGE/Examiner, Art Unit 3673                           

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673